TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00194-CV


In re D'Andre Lushawn Hansford




ORIGINAL PROCEEDING FROM LEE COUNTY



M E M O R A N D U M   O P I N I O N


	Relator filed his petition for writ of mandamus, complaining that the trial court had
not signed an order of dismissal as agreed in relator's plea bargain or transmitted the dismissal to the
Texas Department of Criminal Justice ("TDCJ").   See Tex. R. App. P. 52.8.  We have received
notification that the dismissal order was signed in September 2008, at the time the court entered
judgment pursuant to the plea agreement, and that it was delivered to TDCJ on April 13, 2010. 
Because the relief sought by relator has been granted, we dismiss the petition for writ of mandamus. 


					___________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Filed:   May 20, 2010